Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 15 October 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Amsterdam 15 October 1793.
Sir!

We beg leave to refer You to our last Respects of 4 Instant, since when we have received Your esteemed favor of 12 August, authorizing us to open a Loan for the United States, of Three Millions of Florins, provided it should be obtainable at Five per Cent Interest and Four per Cent Charges.
We are happy, that all our late advices, will have anticipated to You the impossibility of succeeding to raise a Loan here at almost any rate, during the present critical situation of the Politics in Europe. The progress made in placing the Bonds of the Loan for the Bank of the United States, of which You will doubtless have been regularly informed, must have Convinced You too strongly of this Truth, not to have prevented Your making any Reliance upon such a Loan, to face the large Payments the United States have to make here in January next and the successive months: For which we in consequence expect Your remittances.
Permit us Sir, to suggest to Your most serious Consideration, whether in times like the present, It is prudent by Your limitations of the Charges, to run the risque of defeating an important Loan, which might be practicable at a somewhat higher rate of Charges, that is but an allowance in the first Instance.
In the actual Case no disappointment has been occasioned, because the Business is not at all feasible: But we dare say You would have been sorry if the matter had miscarried merely because You had limited the Charge one per Cent too low.
Should any favorable Circumstances occurr, to render the loan You direct, obtainable at Your Limitations we shall eagerly avail ourselves of same, and experience infinite pleasure in giving You the most early Intelligence of our successs.
We shall in consequence of Mr Short’s orders, duly honor Mr. deWolf of Antwerp his drafts on us, for payment of the Interest due there by the United States the 1 December next, for which He drew last Year Hd. Cy. f 88,841. 9.—. A sum exceeding the Monies of the United States in our hands.
We are &c.

W. & J. W.
N. & J. V. S. & H.

